uniform issue list no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul -i2 kkkkkekererere kekkkeeekkeereekeer kekekekreererrerer ' ev va ' ow attention rreekkekrrerkeerer hht ererererererere legend employer m wkekrerkekekrreee plan xx kaki eker ae ike eer ree terererererreerererererere rekekererkerekrerekraekeee state p kerkekekekee ladies and gentlemen this letter is in response to a request for a letter_ruling dated date submitted on your behalf by your authorized representative regarding the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code code’ your authorized representative has submitted the following facts and representations sponte gtencis cdma ue 4abidaotimpanspanamp senacterieeinchasatbrasctesciet los onto kekkkkekkeerekek employer m is a political_subdivision of state p that is classified by the legislature of state p as a first class township employer m pursuant to legislation of state p police and firefighters employed by a political_subdivision of state p have the right to collectively bargain with their municipal employers over the terms and conditions of employment including pension arrangements the legislation requires that all such agreements to be reduced to writing which are commonly referred to as collective bargaining agreements in addition the state p legislature authorized the creation of pension plans whose membership is limited solely to police and firefighters employed by a political_subdivision of state p pursuant to that legislation employer m enacted through ordinance plan x plan x covers all members defined as full-time police officers of employer m plan x requires members to pay into the fund ata rate of compensation up to the social_security maximum wage plus compensation which is not subject_to social_security_taxes it was represented that plan x meets the requirements of sec_401 of the code and the related trust is exempt from tax under sec_501 percent on percent on _ prior to the expiration of the last collective bargaining agreement employer m and the bargaining representative representing employer m reached an agreement for a new collective bargaining agreement which took effect on january will expire on december agreement employer m and the police officers agreed to have pension contributions picked up by employer m on october commissioners adopted an ordinance which amended plan x to provide for employer m's pick-up of the contributions specifically the ordinance provides that pursuant to the current collective bargaining employer m board_of and employer m shall pick-up the contribution effective january requirement by making the required contributions on behalf of each member no member shall have the option to forego this contribution and receive the amount of the contribution as compensation a corresponding reduction in the member's salary shail be made in the amount of the pick-up contribution for purposes of the internal_revenue_code such contributions shall be treated as employer contributions pursuant to code sec_414 sec_26 u s c h in all other respects the pick-up contributions made under this section shall be treated the same as member contributions made prior to january a kreerkekereeheeekek employer m requests the following rulings the mandatory member contributions to plan x which are picked-up by employer m pursuant to the terms of the most recent collective bargaining agreement and ordinance which amended plan x are made pursuant to the terms of sec_414 of the code and therefore such amounts do not constitute gross_income to the members the picked-up contributions to plan x are not considered wages for members for federal_income_tax withholding purposes and that as such federal_income_tax need not be deducted and withheld on the picked-up contributions sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 of the code established by a state government or a political_subdivision thereof and are picked-up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is in that revenue_ruling the specified in revrul_77_462 1977_2_cb_358 employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked-up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings establish that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive amounts directly instead of having them paid_by the employer to the pension_plan hhrekrkekkekekekkke in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in the instant case the ordinance was enacted on october effective and employer m could not pick up contributions until on or after as such the ordinance satisfies the criteria set forth in revenue january january ruling additionally the criteria in revenue rulings and are satisfied because the ordinance specifies that employer m will assume and pay mandatory employee contributions to plan x in lieu of contributions by the members and that the members may not elect to receive such contributions directly instead of having such contributions paid_by employer m to plan x with respect to rulings and we conclude that the mandatory member contributions to plan x which are picked-up by employer m pursuant to the terms of the most recent collective agreement and ordinance which amended plan x are made pursuant to the terms of sec_414 of the code and therefore such amounts do not constitute gross_income to the members because we have determined that the picked-up amounts are to be treated as employer contributions such amounts are excepted from wages as defined in sec_3401 of the code for federal withholding_tax purposes these rulings are based on the assumption that plan x meets the requirements for qualification under sec_401 a of the code at the time the pick- up contributions commenced on or after january amounts are distributed to the members ‘ and at the time such no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contribution_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent ekekkkekkkekeekreke the original of this letter has been sent to the first authorized representative in accordance with the current power_of_attorney form on file in this office if you have any questions please contact sincerely yours qten peptenr alan c pipkin manager employee_plans technical group tax exempt government entities division - enclosures deleted copy of this letter notice of intention to disclose notice
